Citation Nr: 1221651	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-36 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied reopening a claim for service connection for hearing loss and denied service connection for tinnitus and hepatitis C.

The Veteran testified at a December 2011 videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is on file.  Pursuant to an agreement at that hearing, a March 2012 Order granted the Veteran and additional 60 days to obtain and submit additional evidence or argument.  However, no such evidence or argument was submitted.  

In January 2010 the Veteran disagreed with an RO determination as to the effective date of September 1, 2009, for adding his wife as a dependent.  While this issue has been raised, it has not been adjudicated by the RO and, so, the Board does not have jurisdiction over it.  Thus, it is referred to the RO for appropriate action.   

In the Veteran's Notice of Disagreement (NOD) he stated that he was disagreeing with the RO's failure to adjudicate issues and claims that it was required to adjudicate, i.e., issues he may not have discussed but which were reasonably raised by the evidence or should have been inferred or were mischaracterized by the RO.  Except as discussed above, after a review of the record the Board finds no such issues or claims but if the Veteran believes that such issues or claims exist, he should raise them with the RO in the first instance.  


FINDINGS OF FACT

1.  The Veteran was notified of a May 2004 RO rating decision that denied service connection for hearing loss, but he did not appeal that decision. 

2.  The Veteran was notified of a July 2006 rating decision that denied reopening of the claim for service connection for hearing loss but he did not appeal that decision. 

3.  The Veteran's application to reopen his claim for service connection for hearing loss was received on June 25, 2007.  

4.  The evidence received since the rating action of July 2006, when considered together with the evidence previously on file, does not relate to an unestablished fact, i.e., the current existence of a hearing loss in either ear, and it does not raise a reasonable possibility of claim substantiation.  

5.  Tinnitus was not shown during the Veteran's active military service or for many years thereafter and is not due to any incidents of service.  

6.  Hepatitis C was not present during active service and the evidence of record is against any link between current hepatitis C and any aspect of the Veteran's military service that was in the line of duty.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of July 2006 that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).   

2.  The new and material evidence has not been received sufficient to reopen the claim for service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Tinnitus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 5103(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).   

4.  Hepatitis C was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 5103(a) (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in June 2007.  He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  

On the claim to reopen, the notice included the type of evidence needed to substantiate the claim to reopen, namely, new and material evidence, and the type of evidence necessary to establish the underlying claim of service connection, that is, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  That notice also informed him of why the claim for service connection for hearing loss had been previously denied, i.e., because no hearing loss was shown during service and because there was no postservice diagnosis of hearing loss, it had been determined that the hearing loss had been found not to have been incurred or aggravated during his active service.  That notice also informed the Veteran of how VA determined effective dates and disability ratings.  See Dingess, Id.  

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five elements of a service connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007); and of Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs), his service personnel records, as well as his postservice VA treatment records.  Also, records of the Social Security Administration (SSA) pertaining to the Veteran's award of SSA disability benefits are on file.  

The Veteran testified at a videoconference n December 2011 and was later given additional time to submit further evidence and argument, but none was forthcoming.  

As to the application to reopen the claim for service connection for hearing loss, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is first presented.  Generally see 38 C.F.R. § 3.159(c)(4)(iii).  However, he was afforded a VA examination in conjunction with his claim for service connection for tinnitus and in conjunction with his application to reopen the claim for service connection for hearing loss.  He has also been afforded a VA examination in conjunction with his claim for service connection for hepatitis.  

The adequacy of the examinations and medical opinions obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

The Veteran has not identified any additionally available evidence for consideration in his appeal.  There is no indication that he was unaware of what was needed for claim substantiation, and no indication of the existence of additional evidence for claim substantiation.  The Board concludes that there has been full VCAA compliance.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish the presence of a chronic disease during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s).  38 C.F.R. § 3.303(b).   

However, continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) that there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

New and Material Evidence Claim

The Veteran was notified by RO letter in May 2004 of a rating decision that month denying service connection for hearing loss because there was neither evidence of diagnosis or treatment during service nor evidence of a current diagnosis of hearing loss.  After the Veteran was provided notice of the decision, he did not appeal the rating decision, and it became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In March 2006 the Veteran applied to reopen the claim for service connection for hearing loss.  By way of a July 2006 rating action, the RO decided not to reopen the claim, finding in essence that the Veteran did not have a diagnosis of bilateral hearing loss or that hearing loss is related to service.  The RO pointed out that a report from Miracle Ear did not provide a diagnosis, and that while VA outpatient treatment (VAOPT) records noted complaints of hearing loss, they did not confirm a diagnosis of bilateral hearing loss.  The RO also indicated that a VA treatment note in April 2006 indicated that pure tone testing revealed his hearing was within normal limits.

Received on June 27, 2007, was VA Form 21-4138, Statement in Support of Claim, from the Veteran which has been construed by the RO to be another application to reopen the claim for service connection for hearing loss.  In that VA Form 21-4138 the Veteran stated that in addition to claiming service connection for other disabilities, he had filed for hearing loss before and been denied "due to no diagnosis".  He indicated that he was being scheduled for another VA hearing examination and that the still contended that his hearing loss  and tinnitus were due to artillery and small arms fire exposure during service.  

The Board does not find that any additional evidence was received within the one year from the July 12, 2006, RO notification letter.   Additional evidence was received after the June 2007 VA Form 21-4138, without being date stamped by the RO as to when it was received.  This includes a statement from a service comrade as to the Veteran's service in a "national guard unit from Monroe" North Carolina that the Veteran was not allowed to fire or train on artillery pieces.  

Even if this additional evidence was received within one year of the July 12, 2006, RO notice letter, it is not shown to have been an NOD to the July 2006 RO denial of reopening of service connection for hearing loss, anymore than was the Veteran's June 2007 VA Form 21-4138, Statement in Support of Claim.  

In this regard, a new claim received within the one-year appeal period after a denial of service connection, or denial of reopening a claim for service connection, is not, as a matter of law, an NOD to a prior rating decision.  Voracek v. Nicholson, 421 F.3d 1299 (Fed.Cir. 2005).  Thus, the Board does not deem the Veteran's June 2007 VA Form 21-4138, Statement in Support of Claim to be an NOD to the July 2006 rating decision but, rather, finds that is was another application to reopen the claim for service connection for hearing loss.  In fact, the June 2007 correspondence did not state that there was disagreement with the July 2006 rating decision.  Rather, it simply reasserted the Veteran's belief in entitlement to service connection for hearing loss.  It is this belief which serves as the basis for finding that the June 2007 correspondence was yet another application to reopen the claim.  This is true even if the additional evidence, without being date stamped as to when it was actually received, was received either simultaneously with the June 2007 correspondence or thereafter.  See generally Akers v. Shinseki, No. 2011-7018, slip op. (Fed.Cir. Mar. 23, 2012) (not selected for publication); 2012 L 884871 (C.A. Fed.) (holding that new and material evidence need not be received simultaneously with an application to reopen; but see also the concurring opinion of Judge Lourie).  

Thus, the Board finds that as the Veteran did not appeal the July 2006 rating decision, and it became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

A claim will be reopened and re-adjudicated on the merits only if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the rating decision in July 2006 was the last final denial of the claim for service connection for hearing loss, the Board must review the evidence submitted since then to determine, regardless of how the RO ruled on the question, whether there is new and material evidence to reopen because reopening is jurisdictional.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

However, in a merits determination the doctrine of the favorable resolution of doubt is applicable.  When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  


Evidence Previously Considered

The Veteran's service personnel records show that in November 1971 he was in a fight and was struck by a metal chair and, in self-defense, received an accidently self-inflicted cut of one of his fingers with a knife.  In March 1973 he was in a vehicular accident and received lacerations of the forehead, left eyelid, and left knee.  

Audiometric testing on examination for entrance into the Army in June 1971 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
Not Tested
5
LEFT
0
0
0
Not Tested
5

An adjunct medical history questionnaire was negative for jaundice and hearing loss.  The STRs also show that the Veteran received sutures in November 1971 for a laceration of the middle finger of the left hand which he incurred in a fight, although later that month it was reported to be a laceration of the left index finger.  

In January 1972 the Veteran complained of pain in his right upper quadrant for the last two month which was not associated with nausea, vomiting or diarrhea.  There had been no change in his bowel habits and no weight loss or hematemesis.  On physical examination an abnormality was noted 3 cms. below his right costal margin.  In January 1973 possible hepatitis was noted.  

On examination in March 1973 for separation from active service in the Army audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not Tested
0
LEFT
0
0
0
Not Tested
0

Later in March 1971 the Veteran received sutures for lacerations of the forehead and left eyelid sustained in a vehicular accident.  

Following discharge from active service, the Veteran served in the Army National Guard of North Carolina.  His NGB Form 22 reflects that his military occupational specialty had been a cannoneer.  He had a period of active duty for training (ACDUTRA) from the 17th to the 31st of May 1975.  

On examination in December 1974 for enlistment in the North Carolina Army National Guard audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not Tested
5
LEFT
10
15
10
Not Tested
10

An adjunct medical history questionnaire was negative for jaundice, hepatitis, and hearing loss.  

In the Veteran's original claim for service connection for hearing loss, received in February 2004, he reported that his hearing loss had begun in January 1975 and that he had been treated for it from December 2003 to February 2004 at the Rock Hill, Outpatient Clinic, in Rockhill, South Carolina.  

The evidence received since the May 2004 rating decision includes VAOPT records from February 2005 to April 2006.  In February 2005 the Veteran complained of bilateral ear pain and, in that same month, there was a diagnosis of chronic right ear pain possibly due to right tympanomandibular joint (TMJ) dysfunction.  In July 2005 he reported having hepatitis C and complained of a hearing loss.  A September 2005 VA audiology clinic note reflects that he reported having a hearing loss.  A report of audiometric testing is not on file but there is a notation that his puretone thresholds revealed essentially normal hearing sensitivity in both ears.  His speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.  

A report of audiometric testing by the Miracle Ear Center in January 2006 contains no diagnosis but reveals the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
85
Not Tested
100
LEFT
65
75
65
Not Tested
75

VAOPT records show that in February 2006 the Veteran initially denied using cocaine but had to admit such drug use after drug screening results were revealed.  He had last used heroin during service.  In March 2006 it was noted that he complained of hearing loss but that this was inconsistent with recent VA audiology findings.  In light of his continuing complaint of hearing loss he was to be re-evaluated.  He was evaluated in April 2006 for hearing loss, at which time he complained of having had a gradual hearing loss since his exit from military service.  He complained of occasional bilateral tinnitus.  He reported a history of exposure to artillery fire during service and to occupational noise exposure as a truck driver.  A prior evaluation 6 months earlier had revealed his hearing was within normal limits.  Current puretone testing revealed his hearing to be essentially within normal limits across the frequency range in both ears.  His word recognition scores were excellent in each ear.  Also in April 2006 he reported that he had been treated for heroin addiction after discharge from the Army but had started his treatment in the Army, although he had never gone to the classes.  

Additional Evidence

The additional evidence received since the July 2006 rating decision includes numerous VAOPT records which, in part, reflect continued evaluations for hepatitis.  

Documents received either with or (apparently) shortly after the Veteran's most recent application to reopen his claim for service connection for hearing loss include a statement from a service buddy attesting to the Veteran's injury in November 1971.  Also, in his own statement the Veteran reported that at sometime during his military service he had found a dead body, of someone who had been shot, and a clear liquid had come out of the chest of that dead person.  

Also submitted were duplicate copies of STRs and service personnel records.  

Another service comrade, B. T. H., reported that he and the Veteran were not allowed to fire or train on 155 artillery pieces in the National Guard because they could not hear the commands well enough.  

VAOPT records show that in January 2007 it was noted that the Veteran was continuing to use crack cocaine.  The impressions in April 2007 included a positive hepatitis C screen.  

In July 2007 the Veteran reported that he had used intravenous drugs after hepatitis had been diagnosed.  He had not engaged in high-risk sexual activity, hemodialysis, had tattoos or body piercings, shared toothbrushes or razors, had acupuncture with non-sterile needs or had a blood transfusion.  There were three incidents during service when he had gotten the blood or fluids of another person on himself.  

VAOPT records show that in July 2007 it was noted that based on a recent audiology examination the Veteran did not have a conductive, sensorineural, or mixed hearing loss.  In September 2007 it was reported that in 2002 the Veteran had been in a postservice vehicular accident and had been hospitalized for injuries sustained in that accident.  Also in September 2007 it was reported that he had been in substance abuse treatment, intermittently, dating back to the 1970s.  

On VA psychiatric examination in January 2008 it was noted that the Veteran had a history of having made a suicide attempt in 1975 and that this was apparently associated with substance abuse.  He reported that during service he had found a dead body in a parking lot and upon turning the deceased over, the deceased's intestines came out.  

On VA audiology examination in January 2008 the Veteran's claim file was reviewed and his chief complaints were bilateral hearing loss and tinnitus.  He could hear and understand conversational level speech.  During service he had served on a cannon crew.  His hearing was documented as normal in 1974 when he enlisted in the North Carolina National Guard.  After service he had worked as a welder and as a truck driver for twenty years.  He presented with a positive history of occupational and recreational noise exposure.  He complained of recurrent, but not constant, bilateral tinnitus which occurred two to three times weekly.  Measured puretone thresholds averaged zero (0) in each ear.  As to his speech recognition scores, the results were too unreliable to obtain an accurate score.  A tympanogram was normal as to each ear.  It was reported that the puretone thresholds and word discrimination scores were considered invalid due to an obvious non-organic component and, so, were not reported.  The speech reception thresholds obtained as low as 30 decibels but the Veteran provided puretone thresholds in the 70 to 80 decibel range.  He conversed effectively with the examiner at low conversational levels and without visual cues.  He freely conversed with the examiner at 45 decibels through the audiometer.  The examination was terminated because the Veteran was unable to unwilling to provide reliable behavioral responses to both speech and puretone testing.  

The examiner reported that the Veteran's hearing levels were documented within normal limits in both ears following his separation from active service.  There was no documented medical evidence contained in the claim file that any hearing loss or tinnitus was attributable to military service.  Occupational and recreational histories were both positive for noise exposure which could result in hearing loss.  On the current examination, the Veteran was non-compliant during behavioral testing and failed to offer reliable responses.  An obvious non-organic element prevented reporting audiometric thresholds, as well as speech discrimination scores.  

The examiner further stated that following a review of the claim file and considering the documented hearing levels during active service and following service separation, the examiner was of the opinion that any hearing loss or tinnitus was not caused by or the result of noise exposure encountered during military service.  There was no apparent need to reschedule the Veteran for hearing re-evaluation for compensation and pension purposes.  

On VA examination in January 2008 to evaluate the Veteran's hepatitis his claim file and electronic records were reviewed.  He had an established diagnosis of hepatitis C but as yet had no active liver disease.  He denied having used any drugs during service other than marijuana and alcohol.  During service he had sustained a laceration by a knife.  Within a year after active service he had used heroin intravenously for a year but had gone though rehabilitation and not used heroin since.  However, he had used other drugs, most recently cannabis and cocaine, but not by injection.  When he had used heroin he had used clean needles which he stated he had purchased at a "drug store.  He denied having shared needles.  He had not ingested alcohol in the past year.  He had not had treatment for hepatitis C.  After a physical examination the diagnosis was chronic hepatitis C with a large viral load.  As to whether or not the Veteran's knife wound during service could be a source of his hepatitis C, this was less likely than not.  He admitted to intravenous use of heroin after discharge from active service and this was at least as likely as not a source of obtaining the virus causing hepatitis C.  He had used drugs throughout his life as well as alcohol and it was at least as likely as not that his hepatitis C came from this activity.  

On file is a February 2008 decision of an Administrative Law Judge awarding the Veteran entitlement to SSA disability benefits due to cervical and lumbar radiculopathy, bilateral carpal tunnel syndrome, hepatitis C, depression, and PTSD.  

At the December 2011 videoconference the Veteran testified that his hearing acuity was normal when he entered active service.  During service he was a cannoneer loading artillery rounds and was present when the cannons were fired.  In this manner he was exposed to the loud noise of artillery fire.  He did not use any hearing protection when performing this duty.  Page 3 of the transcript.  He performed this duty for three years on a weekly basis.  When examined at service separation he was not given a hearing test.  Rather, he was only asked if he could hear what was being spoken.  Page 5.  He had always had a ringing in his ears.  He had first noticed a problem with his hearing acuity when he returned home after being released from active duty.  At that time he had noticed a constant ringing in his ears.  He had also begun to talk louder to people and when this was pointed out to him he went to Dr. P., but that doctor is now deceased.  That doctor had told the Veteran that the Veteran had a hearing loss.  This had been approximately three months after service discharge when he had had to attend summer training in the reserves.  When he had begun having his hearing problem, and while still in the reserves, he had not been allowed to be around "the guns."  Page 6.  He had been trained on the "155 self-propelled" but when in the reserves he was not allowed to be around them due to his hearing loss; and this had been within one year of his discharge from active service.  His tinnitus had also begun during his active duty.  Page 7.  He had thought that the tinnitus was only temporary, and due to cannon fire, and that it would resolve but it never resolved.  Page 8.  The records that he had concerning his hearing loss were now on file with VA.  He was not now being treated for hearing loss or tinnitus by VA.  Page 9.  After his active duty his civilian employment had been as a welder and in this job he had been given hearing protection, i.e., ear plugs.  He had also driven a truck after active service but was not exposed to loud noise at that time or otherwise after service.  He had been given hearing aids.  Page 10.  He had not been given any testing of his hearing acuity in his employment as a welder.  Page 22.  

As to hepatitis, the Veteran testified that his risk factors for exposure to the blood of others included air gun inoculations.  It was noted that there were four or five instances when he got someone else's blood on him.  On one occasion, at Ft. Sill, he had had to take a gun from a drunken cook during service and they had both fallen down some stairs, causing both of them to bleed.  Page 11.  Also at Ft. Sill, while on fire guard duty another soldier had cut him with a knife.  When at Ft. Hood he had been cut in a knife fight and although there had been a court marital, the Veteran had been acquitted.  Also when at Ft. Hood he had been in a car wreck and had been cut.  On another occasion fluid from a soldier that was shot, and who's body the Veteran had found, had gotten on the Veteran.  Page 12. On yet another occasion a fellow soldier's blood had gotten on the Veteran after stitches from recent surgery, a circumcision, had broken and the Veteran took him to a hospital.  Also, he had eaten out of the mess kits of other soldiers.  He had shared razors when in the field.  Page 13.  

The Veteran further testified that a service treatment record dated January 3, 1973, indicated that the Veteran might have hepatitis.  However, there had never been any follow-up on this during service.  Also, after military service the Veteran socialized with former soldiers that were traumatized from their service in Vietnam and, so, he had used drugs with them, including injecting heroin.  He had done this for two or three months but had then gone to a rehabilitation clinic in Monroe, North Carolina.  However, the Veteran did not believe that he acquired hepatitis from these injections.  Page 14.  The Veteran observed that because it had been indicated in his STRs that he might have hepatitis, that this could have been either confirmed or ruled out when he was examined for discharge from active service.  Page 15.  He was currently being treated by VA for hepatitis.  The Veteran indicated that he would try to get a statement from his treating VA physician in support of his claim for service connection for hepatitis.  The Veteran also testified that he might have acquired hepatitis from his dental treatment during active service.  Page 16.  He felt that the focus of a recent VA opinion had unfairly concentrated on his postservice intravenous drug use, as compared to the other possible means by which he might have contracted hepatitis.  Pages 16 and 17.  It was agreed to hold the record open for 60 days to allow the Veteran to obtain such evidence.  Page 17. 

The Veteran testified that at the time of the STR in January 1973 indicating he might possibly have hepatitis he had sought treatment because his urine had been yellow and that this was the only symptom he had had at that time.  Page 18.  After active service he had drunk alcohol a lot and developed liver problems, such as fatty liver disease, and for this reason he had gone to a hospital at which time he was told that he should be tested for hepatitis.  He had then gone to a VA clinic in Rockville, South Carolina, and after undergoing testing he was told he had hepatitis.  Page 18.  He had injected heroin for only a couple of months but had not shared any needles and had always used clean needles.  He had been seeing his current VA physician for about four or five years.  Page 19.  He had not had any treatment for hepatitis prior to this.  Page 20.  



Reopening Analysis

The Board has reviewed the evidence since the rating decision in July 2006 and has determined that the evidence is not new and material because it does not relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss, including sensorineural hearing loss.  Specifically, the additional evidence does not show that the Veteran now has a hearing loss disability by VA standards, i.e., the criteria at 38 C.F.R. § 3.385.  

The Board has considered the statement of a service comrade and the testimony of the Veteran that he was not allowed to fire or train with artillery in the National Guard following his active duty.  While there is evidence in National Guard records which seems to contradict this, the Board may not weigh the credibility of this lay evidence.  The Veteran is also competent to attest to what he personally observed though his own senses, such as any possible decreased hearing ability.  However, neither the Veteran nor his service comrade are competent to establish that he has a hearing loss which meets the criteria of 38 C.F.R. § 3.385 because this requires scientific testing using an audiometry equipment.  

While an old private audiogram from Miracle Ear indicated that the Veteran's puretone threshold levels met the requirements of 38 C.F.R. § 3.385, this document was on file and considered by the RO at the time of the last final decision and it is not new.  Virtually all testing of the Veteran's hearing acuity since the 2006 denial of reopening fails to show that he has a hearing loss which meets the criteria of 38 C.F.R. § 3.385.  

In other words, the RO in 2006 found that the evidence on file at the time of the 2006 denial failed to establish that the Veteran had a hearing loss which met the criteria of 38 C.F.R. § 3.385.  Likewise, the evidence received since that time also fails to show that he has a hearing loss which meets the criteria of 38 C.F.R. § 3.385.  

Even if the Veteran's testimony that he was not given audiometric testing at the time of his discharge from active service is correct, this would not establish that he had a hearing loss under 38 C.F.R. § 3.385.  Also, the Veteran did not testify that he was not given audiometric testing upon entrance into the National Guard and audiometric testing at that time (in 1974) revealed that he did not have a hearing loss under 38 C.F.R. § 3.385.  

Moreover, while the Veteran testified that he sought private treatment within one year after discharge from active service, and was told by the private physician that he had a hearing loss, this testimony of what he was told by a private physician is not competent evidence of a diagnosis of a hearing loss.  As to this, in reopening, a lay statement of what a doctor said is not the requisite medical evidence of a medical diagnosis or medical causation or etiology discussed in Grottveit[v. Brown, 5 Vet. App. 91, 92-93 (1993).  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In Warren v. Brown, 6 Vet. App. 4, 6 (1993) it was held, in the context of reopening a claim, that "any statement of appellant as to what a doctor told him is also insufficient to establish a medical diagnosis [for the purpose of reopening]."  See also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (as to the Grottveit requirement of medical-evidence of a nexus to service, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and that filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute 'medical' evidence). 

In short, the new evidence received since the last final denial of service connection for hearing loss is not material for the reasons explained.  Accordingly, the claim for service connection for hearing loss is not reopened.  



Tinnitus

Service connection for tinnitus is denied.  While the Veteran may have tinnitus today, and may have been exposed to noise or acoustic trauma during service, the weight of the evidence of record is against the finding that any current tinnitus is due to service.  Weighing heavily against the Veteran's claim is the medical evidence on file, specifically the January 2008 VA examiner's opinion against a connection between any current tinnitus and service.  Also weighing against the Veteran's claim is the fact that tinnitus was not shown (or reported) in service, at separation, or for decades thereafter.  While the Veteran has indicated that he had tinnitus since service, his assertions are not credible.  As is explained below, his statements in association with this claim for benefits actually conflict with 1973 and 1974 responses he gave indicating that he did not have an ear problem.  As the weight of the evidence is against a link between tinnitus and service, the claim is denied. 

The Veteran has averred that he was exposed to loud noise from artillery and small arm fire during active duty.  However, he does not allege that he was exposed to acoustic trauma or loud noise from other circumstance during his military service, and he does not allege that he was in combat.  See generally 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.304(d).  He also does not allege exposure to acoustic trauma, or other events, during his service in the National Guard which might cause tinnitus.  He has not alleged that he actually received any treatment or even an evaluation for tinnitus during active service or service in the National Guard.  He also does not allege that any medical records were created, or that there was any written record made of his having sought such treatment or evaluation for tinnitus during active service or service in the National Guard.  

More to the point, medical history questionnaires in 1973 at discharge from active service, and in 1974 for entrance into the National Guard, both reflect that the Veteran specifically reported that he did not have a hearing loss or ear problems.  This is significant because the evidence indicates that the Veteran has more recently reported having had tinnitus for the same period and due to the same cause as his claimed hearing loss.  Both of these medical history questionnaires were after any exposure from artillery and even small arms fire.  In other words, while on some recent occasions he has reported having continuously had a hearing loss as well as tinnitus since military service, this is refuted by the contemporaneous STRs which conclusively demonstrate that he did not continuously have a hearing loss, much less tinnitus, following such circumstances.  

As to the Veteran's statements, the Board must assess the competency and, unlike the adjudication of the application to reopen the claim for service connection for hearing loss, the credibility of lay statements regarding inservice or continuous postservice symptoms.  In this regard, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Turning first to the identification of a medical condition, there is a two-step analysis, the first is to assess the competence of the evidence and the second is credibility of that evidence.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In assessing the competency of lay evidence, it must first be determined whether the disability or condition or medical symptoms discussed are simple and capable of lay observation.  If so, then lay evidence thereof is not a medical determination requiring medical evidence, but rather it constitutes clear observations that a lay person is capable of reporting.  Such non-medical facts are things that can be established by lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If that which is being discussed is not simple and capable of a lay observation, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had acoustic trauma during service as well as having had tinnitus during and after service.  Thus, the credibility of his statements and testimony must be weighed.  

The Board finds that the Veteran's statements that he had tinnitus during and since service are not credible. This is discussed at length below.

The file contains no medical evidence showing a medical professional diagnosed tinnitus during service, at separation, or in the years soon thereafter.  The Board notes that the 2008 examiner opined that any current tinnitus was unrelated to the Veteran's military service in light of the passage of time without corroborating evidence of pathology as well as the inservice audiometric testing which revealed no increase in the threshold levels.  Simply put, there is no corroborating evidence to support the Veteran's assertions that he had tinnitus since service.

As noted above, the lack or corroborating contemporaneous clinical evidence of continuous symptoms is only one factor, and may not be the determinative factor, in assessing credibility.  Another factor, and one that the Board has placed great weight upon, is the fact that the Veteran himself specifically indicated that he had NO ear problems or hearing loss in 1973 and 1974.  By his own hand, and contemporaneous to his period of service, the Veteran specifically indicated on his 1973 report of medical history (associated with separation), and his 1974 report of
medical history (associated with his attempt to enter the National Guard) that he did not have ear problems or hearing loss.  The Veteran has provided conflicting accounts of his history of  tinnitus.  In the past decade, he has asserted that he has had tinnitus since service, but on these 1973 and 1974 reports, he specifically indicated that he had no ear problems and no hearing loss.  The Board is presented with the question of whether we should believe that he was telling the truth back in the 1970s or that he is telling the truth today.  Both cannot be true.

In choosing between which of the two histories related by the Veteran to believe, (1) the Veteran's recent account of a history of tinnitus since service, and (2) the Veteran's 1973 and 1974 specific denial of any ear problems during service, the Board chooses the latter.  The Veteran's reports of medical history during service in 1973 and again shortly thereafter in 1974, of not having any ear problems or hearing loss with any adjunct tinnitus, are more truthful and they should be given greater probative weight than his recent statements that tinnitus dates back to service.  

The reasons for choosing the older statements as more truthful than the recent assertions are fourfold.  First, these earlier reports by the Veteran from the 1970s were contemporaneous with his period of service, and therefore more likely accurate than statements offered today from memory more than 30 years later looking backwards in time.  Second, the 1973 and 1974 reports of medical history by the Veteran were provided in association with medical questionnaires at a time when medical treatment could have been provided.  There is no reason to believe one would lie about conditions when treatment is to be offered.  Third, there is absolutely no corroborating evidence (medical or lay) to support the assertion of a history of tinnitus since service.  Fourth, if the Veteran had in fact continuously had tinnitus since service, it would be reasonable to expect that he would have filed a claim for service-connected compensation for tinnitus much sooner than in 2007.  This is particularly true since it is clear that he filed a claim for service connection for hearing loss in 2004 and at that time he made no mention of having tinnitus.  

While the Veteran may have tinnitus today, and may have been exposed to noise or acoustic trauma during service, the weight of the evidence of record (both medical and lay) is against the finding that any current tinnitus is due to service.  Service connection is denied.

Hepatitis C

There is a suggestion in the record that the Veteran began intravenous use of heroin during active service.  

38 C.F.R. § 3.301(a) (2011) provides that: 

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 

38 C.F.R. § 3.301(a) (2011); see also 38 U.S.C.A. § 105(a) (West 2002) (disease or injury incurred during service will be deemed to have been incurred in the line of duty "unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.")

Because in this case the Veteran filed his claim for service connection for hepatitis, to include hepatitis C, in 2007, after the October 31, 1990, change in the law, service connection may not be granted if he now has hepatitis, to include hepatitis C, due to inservice abuse of intravenous (IV) drugs.  

It is undeniable that inservice intravenous use of heroin, if any, constitutes willful misconduct and thus is not in the line of duty.  Moreover, by law and regulation, any disability stemming from drug abuse during service is not the proper subject of a grant of service connection.  

On the question of the medical nexus between the Veteran's current hepatitis C and his military service, the Veteran expressed his belief that there is a nexus between his inservice incidents, as describe in the STRs and in his statements and testimony, and his development of hepatitis C.  Where, as here, the determinative issue involves medical causation, competent medical evidence of the required nexus is needed to support the claim.  As discussed above, the Veteran is a lay person and is not competent to render a medical opinion as to the required nexus, which is essentially a medical determination.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For this reason, the Board rejects the Veteran's personal (non-medical) opinion that there is some link between the events in service and his current hepatitis C.  

The only competent medical evidence on the topic of a nexus with service is the VA examiner's opinion that the Veteran's current hepatitis C developed as a result of the Veteran's intravenous use of heroin and substance abuse.  This opinion opposes, rather than supports, the claim.  

To the extent that there are clinical notations suggesting the Veteran has continuously had hepatitis since his military service, these are not medical opinions.  Rather, such clinical notations simply recorded that this was what the Veteran related at that time the notation was created.  A simple recording of a history related by the Veteran, without anything more such as an opinion by medical personnel or otherwise unenhanced by any additional medical comment, does not rise to the level of competent evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Veteran has had multiple life experiences that might have placed him at risk for being infected with the Hepatitis C virus.  So, even though he may have been exposed to blood or bodily fluids of other during service and even had inoculations by an air gun during service, his life experiences include multiple other risk factors for the possible incurrence of Hepatitis C, all of which were incurred well after military service.  While there are some notations indicating that the Veteran reported having only used intravenous heroin after hepatitis C was diagnosed, this is contradicted by the overwhelming weight of the evidence which establishes the contrary.  

But that notwithstanding, although the Veteran sincerely believes that his Hepatitis C may be due to events during service, he has not submitted or otherwise identified any probative evidence to substantiate this allegation.  Rather, he continues to focus on events other than the most likely cause of his hepatitis C and even in this he has not been consistent.  For example, he has related that the body which he found had a hole suggesting a bullet wound but on another occasion indicated that the abdominal cavity had been opened.  He has not been consistent in the history he has related as to his intravenous use of heroin, stating on some occasions that he started this during service and on other occasions that he began this behavior after service.  Likewise, even after service and in conjunction with VA treatment he has at times denied his continuous postservice substance abuse, even though documented by drug screening.  

Also, while the 2008 VA examiner did not specifically comment on the significance of the 1973 inservice clinical notation that the Veteran might, i.e., possibly, have hepatitis, that examiner specifically reported having reviewed the claim file and, so, the examiner was well aware of that inservice clinical notation but nevertheless reached an opinion which was unfavorable.  

While the Veteran, as a lay person, is competent to testify to symptoms he personally experienced during, as well as since his military service, he is not competent to testify that what he experienced in service caused disability which is not clinically shown to have manifested until years after service, particularly in light the absence of intervening symptoms and the occurrence of other potential causes for the claimed disability, i.e., the intravenous use of heroin and other substance abuse.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

Therefore, competent medical evidence is necessary to establish this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the disability is of the type as to which lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between a veteran's in-service symptoms and a currently diagnosed disability).  

In sum, here, there is no competent medical evidence linking the Veteran's current hepatitis C to his military service. 

As the Board may consider only independent medical evidence to support its findings, see Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), and for the reasons expressed, there is no medical evidence favorable to the claim of service connection for hepatitis, including hepatitis C; rather, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Here, the preponderance of the evidence is against the claims for service connection for tinnitus and hepatitis C and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


[Continued on following page.]
ORDER

Not having presented new and material evidence, the application to reopen the claim of service connection for hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for hepatitis is denied. 



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


